Citation Nr: 1829177	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  14-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to a rating in excess of 50 percent for sleep apnea.

4.  Entitlement to a rating in excess of 10 percent for sinusitis.

5.  Entitlement to a compensable rating for carpal tunnel syndrome on the right.

6.  Entitlement to a compensable rating for carpal tunnel syndrome on the left.

7.  Whether new and material evidence has been received to reopen the claim for service connection for chest pain.

8.  Whether new and material evidence has been received to reopen the claim for service connection for low back pain.

9.  Whether new and material evidence has been received to reopen the claim for service connection for bibasilar atelectasis.

10.  Whether new and material evidence has been received to reopen the claim for service connection for pneumonia.

11.  Whether there was clear and unmistakable error (CUE) in the August 1994 rating decision that awarded an initial 10-percent rating for right knee strain.

12.  Whether there was CUE in the August 1994 rating decision that awarded an initial noncompensable rating for sleep apnea.

13.  Whether there was CUE in the August 1994 rating decision that awarded an initial noncompensable rating for sinusitis.

14.  Whether there was CUE in the August 1994 rating decision that awarded an initial noncompensable rating for carpal tunnel syndrome on the right.

15.  Whether there was CUE in the August 1994 rating decision that awarded an initial noncompensable rating for carpal tunnel syndrome on the left.

16.  Whether there was CUE in the August 1994 rating decision that awarded an initial 10-percent rating for hypertension.

17.  Whether there was CUE in the August 1994 rating decision that denied entitlement to service connection for periodontal disease, for compensation purposes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of whether new and material evidence has been received to reopen the claim for service connection for periodontal disease; entitlement to an increased rating for hypertension; and entitlement to earlier effective dates for the awards of increased ratings for right knee strain and instability, sleep apnea, and sinusitis have been raised by the record in May 2010, July 2010, and December 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to increased ratings for a right knee strain, to include instability, sleep apnea, sinusitis, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service connection for chest pain.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision

2.  No additional evidence has been received since the August 1994 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for chest pain.

3.  In an August 1994 rating decision, the RO denied service connection for low back pain.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision

4.  No additional evidence has been received since the August 1994 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for low back pain.

5.  In an August 1994 rating decision, the RO denied service connection for bibasilar atelectasis.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  No additional evidence has been received since the August 1994 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for bibasilar atelectasis.

7.  In an August 1994 rating decision, the RO denied service connection for pneumonia.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

8.  No additional evidence has been received since the August 1994 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for pneumonia.

9.  The August 1994 rating decision which granted service connection and assigned an initial noncompensable disability rating for a right knee strain was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

10.  The August 1994 rating decision which granted service connection and assigned an initial noncompensable rating for sleep apnea was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

11.  The August 1994 rating decision which granted service connection and assigned an initial noncompensable rating for sinusitis was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

12.  The August 1994 rating decision which granted service connection and assigned initial noncompensable ratings for bilateral carpal tunnel syndrome was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

13.  The August 1994 rating decision which granted service connection and assigned an initial 10-percent rating for hypertension was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

14.  The August 1994 rating decision which denied service connection, for compensation purposes, for periodontal disease was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection for chest pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence to reopen the claim for service connection for chest pain has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The August 1994 rating decision that denied service connection for low back pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  New and material evidence to reopen the claim for service connection for low back pain has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The August 1994 rating decision that denied service connection for bibasilar atelectasis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

6.  New and material evidence to reopen the claim for service connection for bibasilar atelectasis has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The August 1994 rating decision that denied service connection for pneumonia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

8.  New and material evidence to reopen the claim for service connection for pneumonia has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

9.  There is no CUE in the August 1994 rating decision, which granted service connection and assigned an initial noncompensable disability rating for a right knee strain.  38 C.F.R. § 3.105 (2017).

10.  There is no CUE in the August 1994 rating decision, which granted service connection and assigned an initial noncompensable rating for sleep apnea.  38 C.F.R. § 3.105 (2017).

11.  There is no CUE in the August 1994 rating decision, which granted service connection and assigned an initial noncompensable rating for sinusitis.  38 C.F.R. § 3.105 (2017).

12.  There is no CUE in the August 1994 rating decision, which granted service connection and assigned initial noncompensable ratings for bilateral carpal tunnel syndrome.  38 C.F.R. § 3.105 (2017).

13.  There is no CUE in the August 1994 rating decision, which granted service connection and assigned an initial 10-percent rating for hypertension.  38 C.F.R. § 3.105 (2017).

14.  There is no CUE in the August 1994 rating decision, which denied service connection, for compensation purposes, for periodontal disease.  38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks entitlement to service connection for chest pain, low back pain, bibasilar atelectasis, and pneumonia.  Implicit in these claims is the contention that new and material evidence has been received which is sufficient to reopen previously disallowed claims for these disorders.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran filed original claims for service connection for chest pain, low back pain, and bibasilar atelectasis in December 1993.  The RO denied the claims (as well as entitlement to service connection for pneumonia) in an August 1994 rating decision.  The Veteran was notified but did not appeal the decision.  Accordingly, the August 1994 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In May 2010, the Veteran filed the instant application to reopen his claims for chest pain, low back pain, bibasilar atelectasis, and pneumonia.  For the following reasons, the Board finds that new and material evidence has not been received to reopen these claims.

At the time of the August 1994 rating decision, relevant evidence of record included the Veteran's service treatment records and a January 1994 VA examination report.  Notably, his service treatment records showed complaints of chest and low back pain, as well as a report indicating that the Veteran was hospitalized with pneumonia in 1973.  In addition, a chest X-ray performed at the Veteran's retirement physical revealed bibasilar atelectasis.  During the January 1994 VA examination, X-rays of the Veteran's chest were normal, and no evidence of chronic respiratory disease was found.  Recurrent chest pain was observed; the examiner remarked that the etiology of this symptom was unknown.  On physical examination, the Veteran had full range of motion of the spine without any indication of pathology.  After reviewing the above evidence, RO adjudicators determined that no chronic disease or disability involving the chest, low back, or respiratory system was demonstrated.  Service connection for chest pain, low back pain, bibasilar atelectasis, and pneumonia was therefore denied.

Relevant evidence received since the August 1994 rating decision includes private treatment notes indicating that the Veteran has undergone treatment for acute upper respiratory infections, acute bronchitis, hypertension, alcoholism, diabetes type II, hyperlipidemia, coronary artery disease, sinusitis, and disability of the right knee.  However, there is no new, credible evidence demonstrating that the Veteran's in-service reports of chest pain, low back pain, bibasilar atelectasis, or pneumonia are in any way related to his active service.

The only new evidence that tends to support reopening of the claims for chest pain, low back pain, bibasilar atelectasis, and pneumonia are the Veteran's statements indicating that he continues to suffer from these disorders and is entitled to service connection.  See, e.g., Statements in Support of Claim (May 2010, July 2010, and August 2013).  As noted above, however, his reports of these symptoms were conceded by the RO in the August 1994 decision, and are therefore cumulative.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board); see also Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that pain alone, even without an underlying diagnosis, can still constitute a current disability, for VA compensation purposes, if it reaches the level of a functional impairment of earning capacity).  In other words, the "current disability" element for these disorders had been established previously.  See 38 U.S.C. §§ 1110, 1130; 38 C.F.R. § 3.303 (establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability).

In sum, the Veteran has not submitted any additional lay or medical evidence demonstrating that disabilities manifested by chest pain, low back pain, bibasilar atelectasis, or pneumonia are related to service.  Notably, the RO considered the Veteran's service treatment records, his January 1994 VA examination report, and his lay assertions regarding his chest and low back pain symptoms, as well as his history of respiratory symptomatology, in its August 1994 rating decision.  This evidence is not new and material.  Accordingly, the Board finds that the evidence received since the August 1994 rating decision is cumulative.  Although the threshold to reopen a claim is low, it has not been met in this case.  Shade, 24 Vet. App. at 118.


CUE Allegations

Applicable Laws and Regulations

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. §§ 3.105 and 3.2600.  The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1  (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Initial Rating Assigned for Right Knee Strain

In an August 1994 rating decision, the RO granted service connection for the Veteran's right knee strain and assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.71(a), DC 5257 (1994).  The Veteran asserts that the RO erred in denying the Veteran at least a 20-percent initial rating "by resorting to an unsubstantiated medical conclusion."  See Correspondence, p. 11 (July 2010).  He further asserts that, at the time of the 1994 decision, his right knee strain exhibited limitation of motion and moderate to severe recurrent subluxation warranting a compensable rating.  See id.

The relevant laws and regulations in effect in 1994 with respect to disability of the knees included multiple DCs governing various types of impairment.  See 38 C.F.R. § 4.71(a) (1994).  Under DC 5257, knee impairment with recurrent subluxation or lateral instability was rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  DC 5258 assigned a 20-percent rating for dislocation of the semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint.  DC 5259 assigned a 10-percent rating for removal of the semilunar cartilage which was "symptomatic."  Under DC 5260, a noncompensable rating was warranted when knee flexion was limited to 60 degrees; a 10-percent rating was warranted for flexion limited to 45 degrees; a 20-percent rating was warranted for flexion limited to 30 degrees; and a 30-percent rating was warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating was warranted when knee extension was limited to 5 degrees; a 10-percent rating was warranted for extension limited to 10 degrees; a 20-percent rating was warranted for extension limited to 15 degrees; a 30-percent rating was warranted for extension limited to 20 degrees; a 40-percent rating was warranted for extension limited to 30 degrees; and a 50-percent rating was warranted for extension limited to 45 degrees.  In addition, DC 5262 provided evaluations ranging from 10 to 40 percent for impairment of the tibia and fibula, and DC 5263 provided a 10-percent rating for genu recurvatum.  Id.

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the initial noncompensable rating assigned for the Veteran's right knee strain.

The evidence of record at the time of the August 1994 rating decision included the Veteran's service treatment records, which revealed that he suffered a right knee strain in service while playing basketball.  Also of record was a January 1994 VA examination report (which the RO primarily relied upon for purposes of determining the severity of the Veteran's disability).  The report showed that the Veteran complained of pain in his knee, and a feeling of giving way at certain times.  On physical examination, he had full range of motion in his right knee with intact ligaments.  There was a slight clicking-snapping sensation in the right lateral meniscus, and tenderness to palpation in that area.  The diagnosis was possible small tear posterior horn of right lateral meniscus.

On review, the Board finds that the initial noncompensable rating was supported by the record at the time it was assigned.  Notably, the RO adjudicators reviewed the January 1994 VA examination report in making a determination as to the correct disability rating, going so far as to quote specific findings by the VA examiner.  The decision noted that the examination report showed "normal motion, no evidence of pain or [crepitus] on movement, no joint deformity, no swelling, no instability, and no circulatory disturbances."  On review of the examination report (discussed above), it cannot be said that this recitation of the facts is incorrect.  The Board notes that judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators; however, a disagreement with how a prior adjudicator evaluated the facts does not constitute CUE.  Luallen, 8 Vet. App. at 95.  In any event, contrary to the Veteran's assertions, there is no credible evidence that the RO adjudicators relied on an "unsubstantiated" medical conclusion, nor that they relied on incorrect facts as they existed at the time.

The Board is aware that the Veteran has charged VA with CUE in failing to obtain VA medical records dating from 1994 that pertain to the Veteran.  See, e.g., VA Form 9 (May 2014).  Notwithstanding, the Board notes that failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  Regardless, the Board notes that VA mailed the Veteran a letter in July 2013 asking him to identify the location of VA treatment for the period of August 1994 until the present for the purpose of obtaining such records.  To date, the Veteran has not provided the requested information.  See 38 C.F.R. § 3.159(c)(2)(i) (noting that when obtaining records in the custody of a Federal department of agency, the claimant must cooperate fully with VA's reasonable efforts to obtain the records, including providing information regarding the custodian of the records, the approximate time frame, and the condition for which treatment was provided).

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the noncompensable evaluation assigned for the Veteran's right knee strain.  See Damrel, 6 Vet. App. at 245.

Initial Rating Assigned for Sleep Apnea

In an August 1994 rating decision, the RO granted service connection for sleep apnea and assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.124(a), DC 8999-8919 (1994).  The Veteran asserts that the RO erred in rating sleep apnea analogously to seizures and in finding that the Veteran had no significant residuals to warrant a compensable evaluation.  See Correspondence, p. 13 (July 2010).

The laws and regulations in effect in 1994 governing VA disability compensation did not include a specific DC applicable to sleep apnea.  Instead, the Veteran's sleep apnea was originally rated under DC 8911 for epilepsy, petit mal.  38 C.F.R. § 4.124(a) (1994).  The Board notes that in 1994, as is the case today, when an unlisted condition was encountered it was permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology were closely analogous.  See 38 C.F.R. § 4.20 (1994).  DC 8911 provided that symptoms should be rated under the general formula for minor seizures.  38 C.F.R. § 4.124(a), DC 8911 (1994).  Note (1) provided that a major seizure was characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provided that a minor seizure consisted of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id.

The General Rating Formula for Major and Minor Epileptic Seizures provided that a 100-percent rating was assigned for seizures averaging at least one major seizure per month over the last year.  An 80-percent rating was warranted for seizures averaging at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A 60-percent rating was warranted for seizures averaging at least one major seizure in four months over the last year; or nine to 10 minor seizures per week.  A 40-percent rating was warranted for at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 20-percent rating was warranted for at least one major seizure in the last two years; or at least two minor seizures in the last six months.  A 10-percent rating was warranted for a confirmed diagnosis of epilepsy with a history of seizures.  Id.

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the initial noncompensable rating assigned for sleep apnea.

The evidence of record at the time of the August 1994 rating decision included service treatment records, which noted that in June 1993 the Veteran underwent a sleep study which revealed mild to moderate sleep apnea.  At that time, a continuous airway pressure (CPAP) monitor was prescribed, which "completely obliterated" the sleep apneic episodes.  On VA examination in January 1994 (which the RO primarily relied upon for purposes of determining the severity of the Veteran's disability), the Veteran reported that his symptoms had improved significantly with use of the CPAP.  He denied any narcoleptic symptoms.

At the outset, the Board is aware that the rating criteria governing sleep apnea have been amended since the 1994 rating decision, and that the symptoms described in the January 1994 examination report would warrant a compensable evaluation under the current rating criteria-indeed, the Veteran has since been awarded a 50-percent rating under the amended criteria.  See RO Rating Decision (September 2010); 38 C.F.R. § 4.97, DC 6847 (2017) (providing a 50-percent rating for sleep apnea that requires use of breathing assistance device such as a CPAP machine).

The Board regrets that the updated criteria were not in place at the time of the Veteran's original claim for service connection.  Given such, however, the Board finds that the initial noncompensable rating was supported by the record at the time it was assigned.  Here, the August 1994 rating decision shows that the RO adjudicators reviewed the January 1994 VA examination report in making a determination as to the correct disability rating.  Moreover, the adjudicators thoroughly reviewed the rating criteria with respect to seizures, and determined, based on the examination results, that the Veteran had "no significant residuals."  As noted above, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators; however, as noted above, a disagreement with how a prior adjudicator evaluated the facts does not constitute CUE.  Luallen, 8 Vet. App. at 95.  The Board can find no evidence that the RO adjudicators ignored evidence of seizures or seizure-like episodes, notwithstanding the fact that the Veteran's sleep apnea necessitated the use of a CPAP machine.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the noncompensable evaluation assigned for the Veteran's sleep apnea.  See Damrel, 6 Vet. App. at 245.

Initial Rating Assigned for Sinusitis

In an August 1994 rating decision, the RO granted service connection for sinusitis and assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.97, DC 6513 (1994).  The Veteran asserts that the RO erred in relying on an "unsubstantiated medical conclusion" that his "chronic respiratory disability" was noncompensable, in contradiction with the applicable rating code.  See Correspondence, p. 13 (July 2010).

The relevant laws and regulations in effect in 1994 provided that, under DC 6513, a noncompensable rating was warranted for sinusitis detected by X-ray only, with symptoms mild or occasional.  38 C.F.R. § 4.97, DC 6513 (1994).  A 10-percent rating was warranted for moderate symptoms, with discharge or crusting or scabbing, infrequent headaches.  A 30-percent rating was warranted for severe symptoms, with frequent incapacitating recurrences, severe and frequent headaches, purulent discharge or crusting reflecting purulence.  A 50-percent rating was warranted for postoperative, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations.  Id.

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the initial noncompensable rating assigned for sinusitis.

The evidence of record at the time of the August 1994 rating decision included service treatment records, which revealed regular treatment for episodes of sinusitis.  In 1987, X-ray testing revealed maxillary sinusitis.  On VA examination in January 1994 (which the RO primarily relied upon for purposes of determining the severity of the Veteran's disability), the Veteran reported recurrent nasal congestion, obstruction, pain, and swelling on the face, as well as headaches.  A physical examination revealed slight nasal deviation to the left; the airway was 40-percent obstructed on the left and 20-percent obstructed on the right.  Mucosa and turbinates were swollen and congested.  Paranasal sinus X-rays were unremarkable.  The diagnosis was recurrent sinusitis with headaches and pressure, pain, and swelling.

On review, the Board finds that the initial noncompensable rating was supported by the record.  Notably, the RO adjudicators reviewed the January 1994 VA examination report in making a determination, concluding that the "evidence shows mild or occasional symptoms without X-ray evidence of sinusitis which warrants a noncompensable evaluation."  Although the Board might question this conclusion on the merits, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  Moreover, as noted above, a disagreement with how a prior adjudicator evaluated the facts does not constitute CUE.  Luallen, 8 Vet. App. at 95.  In this case, the VA examination report showed no evidence of discharge, crusting, or scabbing, and the record was at best ambiguous as to whether the Veteran's symptoms met the threshold of "moderate."  Moreover, contrary to the Veteran's assertions, there is no credible evidence that the RO adjudicators relied on an "unsubstantiated" medical conclusion-rather, the adjudicators specifically quoted the findings of the VA examiner, which were themselves based on a clinical examination of the Veteran.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the noncompensable evaluation assigned for the Veteran's sinusitis.  See Damrel, 6 Vet. App. at 245.

Initial Rating Assigned for Bilateral Carpal Tunnel Syndrome

In an August 1994 rating decision, the RO granted service connection for bilateral carpal tunnel syndrome and assigned initial noncompensable ratings pursuant to 38 C.F.R. § 4.124(a), DC 8515 (1994).  The Veteran asserts that the RO erred in relying on an "unsubstantiated medical conclusion" in determining that his carpal tunnel syndrome did not warrant a compensable rating.  See Correspondence, p. 11 (July 2010).  Rather, he asserts that the RO should have awarded "at least" 20 percent "based on medical finding of positive Tinsel sign both wrist and Positive Phalen's sign left wrist."  Id.

The relevant laws and regulations in effect in 1994 provided that, under DC 8515, incomplete paralysis of the median nerve was rated as 10-percent disabling when mild, 30-percent disability (major) or 20-percent disabling (minor) when moderate, and 50-percent disabling (major) or 40-percent disabling when severe.  Complete paralysis was rated as 70-percent disabling (major) or 60-percent disabling.  38 C.F.R. § 4.124(a), DC 8515 (1994).

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the initial noncompensable rating assigned for bilateral carpal tunnel syndrome.

The evidence of record at the time of the August 1994 rating decision included service treatment records, which did not reveal a diagnosis of carpal tunnel syndrome.  Also of record was a January 1994 VA examination report (upon which the RO primarily relied for purposes of determining the severity of the Veteran's disability).  The report revealed a positive Tinsel sign at both wrists and a positive Phalen's sign in the left wrist.  Normal strength was noted in both arms.  Reflexes were noted to be "trace at 4 but symmetric."  The examiner observed that there was "evidence of early bilateral carpal tunnel syndrome, left greater than right."  No determination was made as to the overall severity of these symptoms.

On review, the Board finds that the initial noncompensable rating was supported by the record.  Notably, the RO adjudicators reviewed the January 1994 VA examination report in making a determination as to the correct disability rating, ultimately finding that the "evidence does not show symptomatology of mild incomplete paralysis to warrant a compensable evaluation."  Although the Board might question this conclusion on the merits, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  Moreover, as noted above, a disagreement with how a prior adjudicator evaluated the facts does not constitute CUE.  Luallen, 8 Vet. App. at 95.  In this case, the VA examination report showed normal strength in the arms and symmetric reflexes.  Though evidence of early bilateral carpal tunnel syndrome was noted, it is far from clear and unmistakable, based on the VA examination report, that the 10-percent criteria-contemplating mild incomplete paralysis-were met.  See 38 C.F.R. § 4.124(a), DC 8515 (1994).  Moreover, contrary to the Veteran's assertions, there is no credible evidence that the RO adjudicators relied on an "unsubstantiated" medical conclusion-rather, the adjudicators specifically quoted the findings of the VA examiner, including the examiner's notations of positive Tinsel and Phalen's sign.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the noncompensable evaluation assigned for the Veteran's bilateral carpal tunnel syndrome.  See Damrel, 6 Vet. App. at 245.

Initial Rating Assigned for Hypertension

In an August 1994 rating decision, the RO granted service connection for hypertension and assigned an initial 10-percent rating pursuant to 38 C.F.R. § 4.104, DC 7101 (1994).  The Veteran asserts that the RO erred by "ignoring" his claims of chest pain associated with hypertension, and that his blood pressure was manifested by "readings over 100 range" with associated symptomatology, to include headaches, dizziness, and visual changes.  See Correspondence, p. 8 (July 2010).

The relevant laws and regulations in effect in 1994 provided that, under DC 7101, a 10-percent rating was warranted for hypertension with diastolic pressure predominantly 100 or more.  38 C.F.R. § 4.104, DC 7101 (1994).  A 20-percent rating was warranted for diastolic pressure predominantly 110 or more with definite symptoms.  A 40-percent rating was warranted for diastolic pressure predominantly 120 or more and moderately severe symptoms.  Finally, a 60-percent rating was warranted for diastolic pressure predominantly 130 or more and severe symptoms.  Id.

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the initial 10-percent rating assigned for hypertension.

The evidence of record at the time of the August 1994 rating decision included service treatment records, which noted a diagnosis of hypertension in 1975.  Also of record was a January 1994 VA examination report (upon which the RO primarily relied for purposes of determining the severity of the Veteran's disability).  The report showed that the Veteran was taking medication for his hypertension.  He reported that he experienced episodes of chest pain in service; the examiner noted that the etiology of these episodes was unknown.  Blood pressure readings were as follows: 138/104 (while sitting), 136/100 (while lying down), and 140/110 (while standing).  The final diagnosis was "hypertension, on medication, not well controlled."

On review, the Board finds that the initial 10-percent rating was supported by the record.  Notably, the adjudicators reviewed the January 1994 VA examination report in making a determination as to the correct disability rating, finding that the evidence "does not show diastolic pressure predominantly 110 or more" with definite symptoms.  Based on the VA examination report discussed above, the Board finds that this is a reasonable conclusion.  As has been observed previously, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  Moreover, a disagreement with how a prior adjudicator evaluated the facts does not constitute CUE.  Luallen, 8 Vet. App. at 95.  Here, the RO reasonably concluded based on the available evidence that the Veteran's diastolic pressure was not "predominantly" 110 or more with definite symptoms-and therefore, that the criteria for a rating in excess of 10 percent had not been met.  See 38 C.F.R. § 4.104, DC 7101 (1994).

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the 10-percent evaluation assigned for the Veteran's hypertension.  See Damrel, 6 Vet. App. at 245.

Denial of Service Connection for Periodontal Disease

In an August 1994 rating decision, the RO denied service connection for periodontal disease, for compensation purposes.  The Veteran has not made any specific allegations of CUE with respect to this decision; rather, he generally asserts that the RO erred in denying his claim.  See Correspondence, p. 6 (July 2010).

The relevant laws and regulations in effect in 1994 provided that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis were not disabling conditions, and could be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  38 C.F.R. § 4.149 (1994).

After carefully reviewing the relevant evidence and law, the Board finds that there is no basis for a finding of CUE in the August 1994 rating decision with respect to the denial of service connection for periodontal disease.  The evidence of record at the time of the August 1994 rating decision included the Veteran's service treatment records, as well as a January 1994 VA dental examination report.  That report showed that the Veteran had been treated for gum disease in 1993 prior to his discharge.  Following a physical examination, the diagnostic impression was generalized periodontitis.

On review, the Board finds that the denial of service connection for periodontal disease was supported by the record.  Notably, the RO adjudicators reviewed the evidence of record and determined that the claim was not well-grounded, as periodontal disease was not considered a disabling condition under VA laws and regulations.  See id.  Based on the applicable law and the evidence cited above, this was the correct determination.  There is no allegation that the laws and regulations were incorrectly applied, or that the RO misconstrued the Veteran's claim.  (The Board notes that the Veteran sought to reopen his previously denied claim in May 2010 correspondence; this claim was addressed in the Introduction, and has been referred to the AOJ for adjudication in the first instance.)

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in August 1994, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative-i.e., the outcome would have been manifestly different but for the error.  Accordingly, the Board finds that there was no CUE in the August 1994 rating decision with respect to the denial of service connection for periodontal disease.  See Damrel, 6 Vet. App. at 245.


ORDER

The application to reopen the claim for entitlement to service connection for chest pain is denied.

The application to reopen the claim for entitlement to service connection for low back pain is denied.

The application to reopen the claim for entitlement to service connection for bibasilar atelectasis is denied.

The application to reopen the claim for entitlement to service connection for pneumonia is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial noncompensable disability rating for a right knee strain is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial noncompensable rating for sleep apnea is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial noncompensable rating for sinusitis is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial noncompensable rating for carpal tunnel syndrome on the right is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial noncompensable rating for carpal tunnel syndrome on the left is denied.

Revision or reversal of the August 1994 rating decision to the extent that it assigned an initial 10-percent rating for hypertension is denied.

Revision or reversal of the August 1994 rating decision to the extent that denied entitlement to service connection for periodontal disease, for compensation purposes, is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

The Board finds that there are outstanding medical records which should be obtained prior to final adjudication of the Veteran's increased rating claims.  Specifically, the Veteran submitted a report from South Texas Radiology Imaging Centers indicating that he underwent an MRI of his right knee in August 2013 at the request of his private primary care physician, Dr. Sandercock.  On review, however, the most recent records from Dr. Sandercock date from June 2010, and no attempts have been made to obtain updated records.  Thus, a remand is required to ensure that VA's duty to assist has been met.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(1).

Increased Ratings for Right Knee Disability, Sleep Apnea, 
Sinusitis, and Bilateral Carpal Tunnel Syndrome

The Veteran last underwent VA examinations for his service-connected right knee disability, sinusitis, and bilateral carpal tunnel syndrome in July 2010.  Since that time, he has asserted that the ratings assigned for these disorders are inadequate, and that increased ratings are warranted.  See, e.g., VA Form 9 (June 2014).  Given that almost eight years have elapsed since he was last medically evaluated for these disorders, the Board finds that updated examinations are necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board further notes that the Veteran has not been afforded a VA examination regarding his sleep apnea during the pendency of the appeal.  For the reasons discussed above, the Board finds that an examination would be helpful to determine the current nature and severity of that disorder.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include any clinical notes associated with the Veteran's August 2013 right knee MRI.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his right knee strain, to include instability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this disability.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his sleep apnea.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this disorder.

4.  Schedule the Veteran for a VA examination to ascertain the severity of his sinusitis.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this disorder.

5.  Schedule the Veteran for a VA examination to ascertain the severity of his bilateral carpal tunnel syndrome.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this disorder.

6.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


